Ing DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claims 1 and 13, recite determining based upon plurality of bid values and using a machine learning model plurality of expected revenue and wherein the machine learning model is used to determine the first expected revenue based upon:
 a first user profile of the first client device: 
first content information of the first content item; and 
first historical information of the first content item.

Applicant’s specification teaches as follows:

[0067] In some examples, a first exemplary expected revenue, of the plurality of expected revenues, associated with the first exemplary content item may be determined based upon a first exemplary click probability associated with the first exemplary content item and/or the first exemplary bid value. For example, one or more operations (e.g., mathematical operations) may be performed using the first exemplary bid value and/or the first exemplary click probability to determine the first exemplary expected revenue associated with the first exemplary content item (e.g., the first exemplary bid value may be multiplied by the first exemplary click probability to determine the first exemplary expected revenue). In an example where the first exemplary click probability is 2% and/or the first exemplary bid value is 1 (e.g., $1.00), the first exemplary expected revenue may be equal to 0.02×1=0.02 (e.g., $0.02).


[0070] In some examples, the first exemplary click probability (and/or other click probabilities associated with other content items of the first plurality of content items) may be determined using a machine learning model and/or using one or more machine learning techniques. For example, the machine learning model may determine the first exemplary click probability (and/or the other click probabilities) based upon one or more of the first user profile, the first content information associated with the first exemplary content item (and/or content information associated with the other content items), the first historical information associated with the first exemplary content item (and/or historical information associated with the other content items), etc.

The specification discloses applying machine learning to click probability and the expect revenue is determined based on the click probability. However, expected revenue is not the same as or equivalent to the click probability. Therefore, the specification does include support for the limitation of using a machine learning model to determine the first expected revenue based upon:
 a first user profile of the first client device: 
first content information of the first content item; and 
first historical information of the first content item.


Claim Rejections – 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim is related to determining expected revenue threshold, determining revenue value and target revenue value and modifying the threshold value based on determined revenue value and target value for presenting content items. 
Claims 1-20 do fall within at least one of the four categories of patent eligible subject matter because the claims recite a machine (i.e., non-transitory computer-readable medium and system) and process (i.e., a method). 
 Although claims 1-20 fall under at least one of the four statutory categories, it should be determined whether the claim recites a judicial exception.  
Under Step 2A Prong one the claims are analyzed to determine if the claims are directed to judicial exception. 
The independent claims 1 and 18, recite receiving request for content, a first time period during which a content system is configured to present content items via internet resources, determining expected threshold value, determining bid values, determining expected revenue, determining whether to present a content item, presenting content items via client devices, modifying threshold value, receiving a second request, determining expected threshold value, determining a bid values, determining expected revenues and determining whether to present the content item. These recited limitations fall within “Method of Organizing Human Activity” grouping of abstract ideas, such as commercial interaction. Accordingly, the claim recites an abstract idea. Claim 1 also recite a machine learning to determine the expected revenue.
The independent claim 14 recite computing device (processor, memory and executable instruction) for performing the steps of determining a first revenue value, generating a target revenue value, generating expected revenue threshold, receiving a request, determining bid values, expected revenues and whether to present a content item. That is, other than reciting a computing device (computer), nothing in the claim element precludes the step from being performed in the mind.  For example, but for the “by a computing device” or “processor” language (as in claims 14, 18), the “receiving”, “determining” or “generating” in the context of this claim encompasses the user manually determining the expected revenue based on available information and determine a bid for presenting content. Similarly, the limitation of determining whether to present content item based on determined or estimated expected revenue and whether the expected revenue meets a threshold value and changing the value of the threshold is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 

Step 2A prong two (for determining whether the Abstract idea is integrated into practical application). 
If a claim recites a judicial exception, it should be determined whether the claim reciting the judicial exception is integrated into a practical application of that exception.  However, this judicial exception is not integrated into a practical application. The claims include the additional elements of a processor for receiving a request, determining revenue threshold, bid values, revenue value, modifying target revenue value for presenting content items. The claims as a whole merely describe how to determine expected revenue for bid values and to modify a threshold value for determining whether to present content items. The computing device and the model are recited at a high-level of generality (i.e., as a generic processor performing a generic computer functions ( receiving, determining and presenting) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Claim 1 includes a machine learning to determine the expected revenue. A general purpose computer using a machine learning to determine expected revenue (or click probability) covers abstract idea. The machine learning is applied to make a determination of expected revenue click based on collected data. 
Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.

Step 2B (Not significantly more than the abstract ideas).
Under step 2B, the claims are evaluated to determine whether the additional elements individually or in combination are sufficient to ensure that the claim amounts to significantly more than the exception. The claim, as indicated above, recite the additional element of processor (computer). However, the element is recited at high level of generality and given the broadest reasonable interpretation are simply generic computers performing generic computer function of receiving, processing and transmitting data. The specification makes clear that the components and their functions, considered individually or in combination, are well-known, routine and conventional (see [0021]-[0025). As noted above, the additional elements provide a general linking to a particular technological environment or field of use. The claims do not invoke any inventive programming, require any specialized computer hardware or other inventive computer components, i.e., a particular machine, or that the claimed invention is implemented using other than generic computer components to perform generic computer functions. Therefore, the claims do not amount to significantly more than the abstract idea itself and is not patent eligible. 
Accordingly, transmitting or presenting (as in claims 2, 20) the content to the user device amounts to insignificant extra-solution activity. The additional element of transmitting and receiving information to and from a device amounts to no more than mere instructions to apply the exception using a generic computer components. For the same reason these elements are not sufficient to provide an inventive concept. The steps are also determined to be well-understood, routine, conventional activity in the field. 
As for dependent claims, 3-12 and 19, this claims recite similar limitations claimed recited in independent claims without including an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. 
The combination of these additional elements is no more than mere instructions to apply the exception using a generic device. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered.
Regarding the rejection under 112 and 103 is withdrawn based on the amended limitation. 
Regarding the rejection under 101, Applicant asserts that the claims do not recite judicial, as they do not recite a low of nature, natural phenomenon or subject matter within the enumerated groupings of abstract ideas. As indicated in the previous office action, the claims recite steps that are related to commercial interaction including advertising, marketing, sales activities and behaviors. Receiving a request for content (a client transmitting a request to a server to assess Internet resource or to be provided with content), at any time, and responsive to the request the server providing the requested content; determining that the section of the content or webpage matches sections indicated by characteristic determined by an entity and determining a first expected revenue etc., are commercial interactions including marketing and advertising.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEHDEGA RETTA whose telephone number is (571)272-6723. The examiner can normally be reached Monday-Thursday 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on 571-272-6702. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YEHDEGA RETTA/Primary Examiner, Art Unit 3688